DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  01/07/2021 has been entered.

 Allowable Subject Matter
Claims 1-3, 5-14 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 12 and 20 are allowed because applicant’s argument is persuasive that the combination of prior arts fails to expressly teach the limitation, “identifying failure pixels resulting from applying the TAA to the image, where each pixel of the at least a subset of pixels with the historical value that differs from the current values of the neighboring pixels by more than a predetermined amount is identified as a failure pixel” and further search by examiner did not provide any applicable prior art  that can be used alone or in combination to teach the argued limitation as a whole.

Dependent claims 2-3, 5-11, 13-14, 16-19, 21-24 are also allowed by virtue of dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612